253 F.3d 1151 (9th Cir. 2001)
KEVIN MURPHY, Plaintiff-Appellant,v.ROBERT SHAW, Unit Sergeant; LARRY BEARLEY, Hearings Officer; MICHAEL MAHONEY, Bureau Warden; MYRON BEESON, Bureau Warden; and RICHARD S. DAY, Director, Department of Corrections, Defendants-Appellees.
No. 97-35989
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed June 12, 2001

On Remand from the United States Supreme Court, D.C. No. CV-95-00062-CCL
Before: Betty B. Fletcher, Stephen Reinhardt, and Sidney R. Thomas, Circuit Judges.

ORDER

1
We remand to the district court to determine in light of the opinion in Shaw v. Murphy, 99-1613, April 18, 2001, whether the prison regulations -- particularly the rules forbidding insolence and interference with due process hearings -- as applied to Murphy in this case are "reasonably related to legitimate penological interests" Turner v. Saffley, 482 U.S. 78, 79 (1987), or are vague and overbroad as applied to him.